Exhibit 10.2 Stock Right Transfer Agreement Party A: Jichun Li Party B: Shenyang Vantone Healthcare Products Manufacturing Co., Ltd. 1. Both parties have discussed and agreed that Party A agrees to transfer its stock right, which is worth 2 million yuan (RMB),of Shenyang Vantone Yuan Trading Company, Ltd to Party B.Party B agrees to spend two million yuan (RMB) to purchase Party A’s stock right of Shenyang Vantone Yuan Trading Company, Ltd, which is worth 2 million yuan (RMB). 2. There are three copies of this agreement. (One copy be filed with the corporate registration administration, Part A and party B each has a copy). This agreement will take effect immediately after both parties sign it. Party A Seal/Signature:Signature of Jichun Li Party B Seal/Signature:Seal of Shenyang Vantone Healthcare Products Manufacturing Co., Ltd. Date: 10/12/2011 Seal of Shenyang Vantone Yuan Trading Co.,Ltd.
